In an action, inter alia, to recover damages for defamation, the plaintiffs appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated August 22, 1995, which granted the defendant’s motion pursuant to CPLR 3211 (a) (7) to dismiss the fifteenth cause of action to recover damages pursuant to General Business Law § 349 (h).
Ordered that the order is affirmed, with costs.
*424The plaintiffs, a pharmacy and its principals, formerly participated in a prescription claim program administered by the defendant. The instant dispute arose from a form letter which the defendant mailed to certain program members advising them of the plaintiffs’ termination from the program.
Contrary to the plaintiffs’ contentions, their dispute with the defendant is a private contractual matter which does not fall within the consumer-oriented protection of General Business Law § 349 (see, New York Univ. v Continental Ins. Co., 87 NY2d 308, 320; Teller v Bill Hayes, Ltd., 213 AD2d 141, 146; Azby Brokerage v Allstate Ins. Co., 681 F Supp 1084). Moreover, we agree with the Supreme Court’s conclusion that the letter in question was not deceptive. Copertino, J. P., Santucci, Joy and Goldstein, JJ., concur.